Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 18 March 2021.  Claims 1, 2, 4-8, 10-14 & 16-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-14 & 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zakim et al (USPG Pub No. 20080177578A1; Zakim hereinafter) in view of White et al (USPG Pub No. 20100094649A1; White hereinafter).
comprising: 
receiving, by one or more computer systems, medical data comprising an answer of a first data format to a medical question of a medical study instrument (see pp. [0065], [0109-0110]; e.g., the reference of Zakim provides a method for obtaining, processing and evaluating patient data to generate a treatment or rule-based medical solution, where the present invention includes a “universal patient interface {UPI}”, considered equivalent to Applicant’s “medical study instrument”, as it serves as the vehicle for acquiring medical history information.  It is through the UPI that information is gathered and a determination is made on the cause of a patient’s problem.  According to at least paragraph [0109], a patient can type in their chief complaints once prompted by a computer screen, and, if a user does not have access to a computer, he/she can respond orally to questions via the telephone to the central processing system that contains all information and logic systems available by a direct computer interface, all facilitated by the use of a “UPI”);
detecting, by the one or more computer systems, a keyword in the received medical data (see pp. [0115-0116]; e.g., the reference of Zakim teaches of utilizing one or more of a plurality of databases for the searching of patient’s prior answers to questions about age and gender, or whatever other questions have been asked and answered previously, for example.  The one or more databases contain rules for the matching of key words verses the patient’s other characteristics in order to formulate a set of working diagnostic possibilities); and
in response to detecting the keyword in the received medical data, selecting, by the one or more computer systems, the answer to the medical question of the medical study instrument (see pp. [0110], [0112-0113], [0116-0118]; e.g., As stated within the cited paragraph [0110], the UPI makes it possible to efficiently move logical histories from general types of subjective complaints to specific questions, leading to an ultimate singular cause of a chief complaint.  The UPI permits follow-up questions that use medical knowledge and logic software to fully elaborate the nature of the most acute problems, utilizing key parts entered in the patient’s own words, as taught within paragraph [0112].  Additionally, paragraph [0113] states, “...When questions are not answered in the patient's own words, they are answered yes or no or by selection of one or several possible situations given as a list of possibilities. Feedback loops within and between the systems elements continuously relate specific answers to the entire database in order to make connections between the patient's subjective sensation of disarray and specific pathophysiologic items that could account for the symptoms being reported”, thus, allowing for the association of answers using detected input {i.e. “users’ own words”, “yes/no selection”} from a user of the UPI. The reference of Zakim teaches of utilizing one or more of a plurality of databases for the searching of patient’s prior answers to questions about age and gender, or whatever other questions have been asked and answered previously, for example.  The one or more databases contain rules for the matching of key words verses the patient’s other characteristics in order to formulate a set of working diagnostic possibilities, thus, automatically generating and selecting diagnostic possibilities  {i.e. “likelihood of the diagnostic entities called up”} .
The reference of Zakim does not appear to explicitly recite the amended limitation of, “generating by the one or more computer systems, a data filter to format characters that represent the answer of the first data format to a second data format, wherein the second data format complies with a third data format associated with one or more fields in one or more medical study instruments”.
The reference of White provides teachings for, “generating by the one or more computer systems, a data filter to format characters that represent the answer of the first data format to a second data format, wherein the second data format complies with a third data format associated with one or more fields in one or more medical study instruments” (see pp. [0032], [0057-0058]; e.g., the reference of White serves as an enhancement to the primary Zakim reference and provides systems and methods for integrating medical information systems, coding medical data, and exchanging medical data by utilizing at least an integrator component to obtain and store medical data from one or more medical information systems based on syntax and rules, filter medical data based on the syntax and/or rules, index the medical data and output the results.  Paragraphs [0033-0034] provide further elaboration and discuss components such as “a coder” and “an exchanger”, which matches/maps medical data for billing purposes of respective cases and formats medical data into a byte stream for further processing and delivery throughout the system.  As stated within paragraph [0049], the integrator, which comprises a plurality of components, utilizes an application and/or web application to filter files along with at least a “web services module”, discussed within paragraphs [0057-0058], which is used to convert medical data to/from several formats when importing or exporting data that may be associated with different medical tools or applications.  As further noted, these converted files can automatically map, convert and/or insert header information to accompany the data.  The header information is metadata that describes the data that it is coupled with, and is viewed as a third format that is associated with or points to a “medical study instrument” in the form of one or more of a “data collection form” on an application and/or web application, discussed within paragraph [0066], where the data collection form is a tool used to specify data to be collected and data entered through the collection form, triggering the generation of additional work list items for peer review, for example.  Applicant’s “data filter”, as taught by the disclosure at least within paragraph [0129] merely maps and formats uploaded medical data for further access, which is taught by the combined Zakim and White references). 
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least an integrator component for the formatting of medical data, as taught by White, with the method of Zakim, in order to tailor access to the vast amount of medical knowledge based on the specific medical needs of a particular patient, and reduce the time needed to reach decisions about treatment (Zakim; pp. [0002-0003])

Zakim does not appear to recite the limitations of, “generating by the one or more computer systems a template comprising one or more fields”, “retrieving by the one or more computer systems a listing of keywords”, “generating by the one or more computer systems a first mapping of the keywords to the one or more fields in the template” and “generating by the one or more computer systems a second mapping of the one or more fields in the template to the one or more instrument fields in the one or more medical study instruments”.
White teaches, “generating by the one or more computer systems a template comprising one or more fields” (see pp. [0060]; e.g., the reference of White teaches of at least the web services component having data collection functionality for dynamically creating data collection fields and/or tables based on user-specified rules); 
“retrieving by the one or more computer systems a listing of keywords” (see pp. [0053-0054]; e.g., White teaches of utilizing the web services component to provide data searching, retrieval, storage, import/export, indexing and collection functions, and also provide a text search function that searches for user-specified terms in the text of medical reports and output a list of cases and records that match the search criteria); 
“generating by the one or more computer systems a first mapping of the keywords to the one or more fields in the template” (see pp. [0059-0060], [0069]; e.g., White teaches of providing medical indexing functionality to index cases or records based on one or more of a plurality of attributes and dynamically associating a list of cases with the data collection fields and/or tables based on user-specified rules.  
“generating by the one or more computer systems a second mapping of the one or more fields in the template to the one or more instrument fields in the one or more medical study instruments” (see pp. [0069], [0071]; e.g., According to paragraph [0069], the integrator may retrieve data based on search terms entered by a user via the application and search user-designated fields in the integrator DB, the Picture Archiving and Communication System {PACS} DB and/or the Radiology Information System {RIS} DB for information matching or related to a user-designated search term. Additionally, paragraph [0071] teaches of the integrator having the capability to generate additional data collection by dynamically creating associated data structures, data collection forms equivalent to Applicant’s medical study instruments, worklists and/or assignments.  The integrator may create and index a new data structure, such as a field or table, in the integrator DB that are associated with particular cases.  The integrator may dynamically generate and display a data collection form via the application or web application that includes a text box for the retrieval of additional information.  As stated within this communication above, one or more of a “data collection form of an application is considered equivalent to Applicant’s “medical study instrument”, where the data 
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least an integrator component for the formatting of medical data, as taught by White, with the method of Zakim, in order to tailor access to the vast amount of medical knowledge based on the specific medical needs of a particular patient, and reduce the time needed to reach decisions about treatment. (Zakim; pp. [0002-0003])


As for Claim 4, Zakim teaches obtaining, processing and evaluating patient data to generate a treatment or rule-based medical solution.
Zakim does not appear to recite the limitations of, “causing the one or more computer systems to apply the first mapping to the received medical data”, “selecting text associated with the keywords, with the selected text included in the received medical data” and “causing the one or more computer systems to insert the selected text into the one or more fields of the template”.
White teaches, “causing the one or more computer systems to apply the first mapping to the received medical data” (see pp. [0059-0060], [0069]; e.g., White teaches of providing medical indexing functionality to index cases or records based on one or more of a plurality of attributes and dynamically associating a list of cases with the data 
“selecting text associated with the keywords, with the selected text included in the received medical data” (see pp. [0059-0060], [0069]; e.g., White teaches of providing medical indexing functionality to index cases or records based on one or more of a plurality of attributes and dynamically associating a list of cases with the data collection fields and/or tables based on user-specified rules.  According to the cited paragraph [0069], the integrator may retrieve data based on search terms entered by a user via the application, and search user-designated fields in the integrator DB, the Picture Archiving and Communication System {PACS} DB and/or the Radiology Information System {RIS} DB for information matching or related to a user-designated search term, therefore, generating a first mapping relating user-defined terms to one or more data collection fields); and 
“causing the one or more computer systems to insert the selected text into the one or more fields of the template” (see pp. [0058-0060]; e.g., according to at least paragraph [0058], the web services component of the integrator may automatically map, convert and/or insert header information to accompany medical data being exported or 
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least an integrator component for the formatting of medical data, as taught by White, with the method of Zakim, in order to tailor access to the vast amount of medical knowledge based on the specific medical needs of a particular patient, and reduce the time needed to reach decisions about treatment (Zakim; pp. [0002-0003])

As for Claim 5, Zakim teaches obtaining, processing and evaluating patient data to generate a treatment or rule-based medical solution.
Zakim does not appear to recite the limitations of, “causing the one or more computer systems to apply the data filter to the selected text inserted into the one or more fields of the template”, and “formatting, based on applying the data filter, the selected text inserted into the one or more first fields of the template”.
White teaches, “causing the one or more computer systems to apply the data filter to the selected text inserted into the one or more fields of the template” (see pp. [0032], [0057-0058]; e.g., the reference of White provides systems and methods for integrating medical information systems, coding medical data, and exchanging medical data by utilizing at least an integrator component to obtain and store medical data from 
“formatting, based on applying the data filter, the selected text inserted into the one or more first fields of the template” (see pp. [0049], [0057-0058]; e.g., As stated within paragraph [0049], the integrator, which comprises a plurality of components, utilizes an application and/or web application to filter files along with a web services module, as discussed within paragraphs [0057-0058], used to convert medical data to/from several formats when importing or exporting data that may be associated with different medical tools or applications). 
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least 
As for Claim 6, Zakim teaches obtaining, processing and evaluating patient data to generate a treatment or rule-based medical solution.
Zakim does not appear to recite the limitations of, “causing the one or more computer systems to apply the second mapping to the formatted, selected text”, and “causing the one or more computer systems to insert the formatted selected text into the one or more instrument fields in the one or more medical study instruments”.
White teaches, “causing the one or more computer systems to apply the second mapping to the formatted, selected text” (see pp. [0069], [0071]; e.g., According to paragraph [0069], the integrator may retrieve data based on search terms entered by a user via the application and search user-designated fields in the integrator DB, the Picture Archiving and Communication System {PACS} DB and/or the Radiology Information System {RIS} DB for information matching or related to a user-designated search term. Additionally, paragraph [0071] teaches of the integrator having the capability to generate additional data collection by dynamically creating associated data structures, data collection forms equivalent to Applicant’s medical study instruments, worklists and/or assignments.  The integrator may create and index a new data structure, such as a field or table, in the integrator DB that are associated with particular cases.  The integrator may dynamically generate and display a data collection form via 
“causing the one or more computer systems to insert the formatted selected text into the one or more instrument fields in the one or more medical study instruments” (see pp. [0049], [0057-0058]; e.g., As stated within paragraph [0049], the integrator, which comprises a plurality of components, utilizes an application and/or web application to filter files along with a web services module, as discussed within paragraphs [0057-0058], used to convert medical data to/from several formats when importing or exporting data that may be associated with different medical tools or applications, such as data collection forms equivalent to Applicant’s medical study instruments). 
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least an integrator component for the formatting of medical data, as taught by White, with the method of Zakim, in order to tailor access to the vast amount of medical knowledge based on the specific medical needs of a particular patient, and reduce the time needed to reach decisions about treatment (Zakim; pp. [0002-0003])


Claims 7, 8 & 10-12 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the methods of Claims 1, 2 & 4-6, respectively.  Accordingly, Claims 7, 8 & 10-12 are rejected for substantially the same reasons as presented above for Claims 1, 2 & 4-6 and based on the references’ disclosure of the necessary supporting hardware and software (White; see pp. [0129-0135]; e.g., method for implementation integrating hardware and software components).


Claims 13, 14 & 16-18 amount to an apparatus comprising instructions that, when executed by one or more processors, performs the methods of Claims 1, 2 & 4-6, respectively.  Accordingly, Claims 13, 14 & 16-18  are rejected for substantially the same reasons as presented above for Claims 1, 2 & 4-6 and based on the references’ disclosure of the necessary supporting hardware and software (White; see pp. [0129-0135]; e.g., method for implementation integrating hardware and software components).


As for Claim 19, Zakim teaches, “detecting the keyword further comprises: performing character-based recognition scanning on the received medical data” (see pp. [0044], [0048]; e.g., the reference of White provides at least a voice recognition module for voice recognition of dictated medical data by converting speech into text).  (see pp. [0131]; e.g., the reference of Zakim teaches of utilizing a “history-taking 


As for Claim 20, Zakim teaches obtaining, processing and evaluating patient data to generate a treatment or rule-based medical solution.
Zakim does not appear to recite the limitation, “medical data associated with one or more patients, the selected text comprises selected medical data associated with the one or more patients and wherein causing the one or more computer systems to insert the selected text into the one or more fields further comprises: causing the one or more computer systems to insert the selected text associated with the one or more patients into the one or more fields of the template”.
White teaches, “medical data associated with one or more patients, the selected text comprises selected medical data associated with the one or more patients and wherein causing the one or more computer systems to insert the selected text into the one or more fields further comprises: causing the one or more computer systems to insert the selected text associated with the one or more patients into the one or more fields of the template” (see pp. [0053-0054], [0056]; e.g., White teaches of utilizing at least the web services of the integrator component for retrieving medical data from a the integrator DB 230, PACS DB 214, and/or RIS DB 216 based on date, modality, exam status, patient name, patient ID number, date, accession number, utilization code, clinical history, other data fields in the PACS DB 214, other data fields in RIS DB 208 or other user configurable index, etc.”.  As further noted within paragraph [0058], converted files can automatically map, convert and/or insert header information to accompany the data, such as patient demographics and other information.  The header information is metadata that describes the data that it is coupled with, and is viewed as a third format that is associated with or points to a medical study instrument, such as a data collection form discussed within paragraph [0066], considered equivalent in function to Applicant’s definition of one or more medical instruments).
The combined references of Zakim and White are considered analogous art for being within the same field of invention, which is integrating, coding/processing and exchanging medical data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined at least an integrator component for the formatting of medical data, as taught by White, with the method of Zakim, in order to tailor access to the vast amount of medical knowledge based on the specific medical needs of a particular patient, and reduce the time needed to reach decisions about treatment (Zakim; pp. [0002-0003])




Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1, 2, 4-14 & 16-20 have been fully considered and are persuasive in part.  See further explanation below.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 1, 2, 4-8, 10-14 & 16-20 is made in view of Zakim et al (USPG Pub No. 20080177578A1).

With respect to Applicant’s argument that:
“...the relied upon portions of White do not appear to describe “generating, by the one or more computer systems, a data filter to format characters that represent the answer of the first data format to a second data format, wherein the second data format complies with a third data format associated with one or more instrument fields in one or more medical study instruments” as recited in independent claims 1, 7, and 13.”

Examiner is not persuaded and maintains that the White reference, which is utilized as an enhancement to the teachings of the primary Zakim reference, continues to read on Applicant’s amended “generating... a data filter to format...” limitation, taught at least within paragraphs [0032], [0057-0058], where at least paragraph [0032] provide teachings for storing and integrating medical data, obtaining a syntax and appropriate rules, obtaining/”filtering” medical data based on the syntax/rules, indexing the medical data based on the syntax and rules, and outputting the results.  Paragraphs [0033-0034] provide further elaboration and discuss components such as “a coder” and “an exchanger”, which matches/maps medical data for billing purposes of respective cases filter files along with at least a “web services module”, discussed within paragraphs [0057-0058], which is used to convert medical data to/from several formats when importing or exporting data that may be associated with different medical tools or applications.  As further noted, these converted files can automatically map, convert and/or insert header information to accompany the data.  The header information is metadata that describes the data that it is coupled with, and is viewed as a third format that is associated with or points to a “medical study instrument” in the form of one or more of a “data collection form” on an application and/or web application, discussed within paragraph [0066], where the data collection form is a tool used to specify data to be collected and data entered through the collection form, triggering the generation of additional work list items for peer review, for example.  Applicant’s “data filter”, as taught by the disclosure at least within paragraph [0129] merely maps and formats uploaded medical data for further access, which is taught by the combined Zakim and White references.
As stated within this communication, paragraph [0069] teaches that, “...the integrator may retrieve data based on search terms entered by a user via the application and search user-designated fields in the integrator DB, the Picture Archiving and Communication System {PACS} DB and/or the Radiology Information System {RIS} DB for information matching or related to a user-designated search term. Additionally, paragraph [0071] teaches of the integrator having the capability to generate additional data collection forms equivalent to Applicant’s medical study instruments, worklists and/or assignments.  The integrator may create and index a new data structure, such as a field or table, in the integrator DB that are associated with particular cases, therefore, associating data collection form information having a plurality of fields of user input information with additional information from one or more databases in response to a search.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Judd et al (USPG Pub No. 20050154289A1) teaches a medical image management system.
**Huyn et al (USPG Pub No. 20020035486A1) teaches a computerized questionnaire with dynamically presented questions.
**Horner et al (US Patent No. 8060376B2) teaches a system and method for collection of community health and administrative data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/22/2021